,BQK@'O/

TELEPHONE. (325) 646 198703
FAX (325) 643- 6396

COURI`HOUSE
200 SOUTH BROADWAX, SUITE 212

BR6WNWOOD, TEXAS 76801
CRISTI ESCOBAR

 

IENNIFER AARON OFFICIAL COURT REPORTER
COURT COORDINATOR TELEPHONE: 325) 646- 4057
jennifer. aaron@browncountytx org cristi. escobar hotmail. com
* '1 1 _ -- STEPH:EN ELLIS
§_H_EENA CANTWELL {..,; `,
AssT' COURT COc`)11151NA'TO11 ‘ ‘ ' JU~DGE PRESIDING -; 1

 

Sheenam§§fwe“@b'°“°°“”?f* °’g 3STH JUDICIAL DISTRICT COURT OF TEXAS
1 - 1 ~ ' BROWN AND MILLS COUNTIES

October 7, 2015
Court Of Criminal Appeals
P.O. BOX 12308
Capital Station
Austin, TX 78711

RE: Court of Criminal Appeals Nos. WR-83,296-01 & WR-83,296-02
Trial Court Cause NOS. CR213lO-B & CR21461-B

TO Whom It May Concern:
Enclosed please flnd a file-marked copy of Judge Ellis’ Motion for Extension of Time to File

Findings of Fact and Conclusions of Law in the above referenced causes.

Sincerely,

1111

Jenn1fer Aaron

Court Coordinator

35"1 Judicial Disrrict Court
Brown and Mills Counti_es

cc: Cheryl Jones, Brown County District Clerk

\PBE©EWED 1

COURT OF CR|M|N&L AL@PEALS
OCT 13 2015

Ab@llA@@Sia,©Eer€<

FE`BED

NM o'@»@¢k ina

Trial Court Cause Nos. CR21310-B & CR21461-B OCT 0 7 205
Court of Criminal Appeals Nos. WR-83,296-01 & WR-83,296- /~

By District Clerk gr

   
 

EX PARTE 1 IN THE DISTRICT COURT
' oF BRowN CoUNTY, TEXAS
IvAN G. LoPEZ ' 35“’ JUDICIAL DISTRICT

TRIAL COURT’S MOTION FOR EXTENSION OF TIME TO FILE
FINDINGS OF FACT AND CONCLUSIONS OF LAW

Now comes the trial court in the above referenced causes and files this Motion for
Extension of Time to File F indings of Fact and Conclusions of Law, and for grounds, would
show the following:

The trial court has been reviewing the record in this case in order to make its findings
of fact and conclusions of law pursuant to the order of the Court of Criminal Appeals of
Texas. The trial court has conducted an evidentiary hearing on this matter and recently
received the court reporter record of the testimony at the hearing. The trial court will not be
able to complete the findings of fact and conclusions of law within the deadline currently set
by the Court of _Criminal Appeals due to a heavy trial schedule involving numerous criminal
and civil cases. No more than an additional 30 days is needed to complete this matter and
forward the findings of fact and conclusions of law to the Court of Criminal Appeals along
with the transcript of the proceedings and other related matters.

Signed on this the g day of October, 2015.

/' 1
EPHE l¢LLIS
dge esiding
35 Judicial District Court